Case 1:19-cv-02039-RM-NYW Document 47 Filed 04/07/21 USDC Colorado Page 1 of 21




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

  Civil Action No. 19-cv-02039-RM-NYW

  THE TRAVELERS INDEMNITY COMPANY OF AMERICA, a Connecticut corporation; and
  TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA a Connecticut
  Corporation,

         Plaintiffs,

  v.

  LUNA GOURMET COFFEE & TEA COMPANY LLC, a Colorado limited liability
  company; and
  BCC ASSETS, LLC d/b/a BOYER’S COFFEE COMPANY, INC., a Colorado limited
  liability company,

        Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         This declaratory judgment action arises from a coverage dispute where the parties seek a

  determination of their rights and responsibilities. Plaintiffs The Travelers Indemnity Company of

  America and Travelers Property Casualty Company of America (collectively, “Travelers”) filed

  this action seeking a declaration that it has no obligation under its policies to defend, indemnify,

  or otherwise provide coverage to Defendant BCC Assets, LLC d/b/a Boyer’s Coffee Company,

  Inc. (“Boyer’s”) in two putative class actions. The parties have filed cross-motions for summary

  judgment on this issue. The motions are fully briefed and ripe for resolution. After considering

  the motions, the court record, and the applicable law, and being otherwise fully advised, the

  Court finds and orders as follows.
Case 1:19-cv-02039-RM-NYW Document 47 Filed 04/07/21 USDC Colorado Page 2 of 21




      I.       BACKGROUND

           A. The Underlying Actions

           In 2019 two putative class action complaints were filed against coffee distributors,

  wholesalers, and retailers for damages and other relief arising out of the use of the name “Kona.”

  Those actions were filed in the United States District Court for the Western District of

  Washington.

           The first action was filed on behalf of alleged Kona coffee farmers who grow authentic

  Kona coffee in the Kona District of the Big Island of Hawaii (the “Kona Farmers Action”). The

  second action was filed on behalf of alleged consumers of coffee products labeled “Kona” coffee

  (the “Kona Consumers Action”). As alleged in both lawsuits (collectively, “Kona Class

  Actions”), only coffee grown on farms located within the Kona District can be truthfully

  marketed, labeled, and sold as Kona coffee. Boyer’s was one of several manufacturers and

  sellers of Kona coffee named as a defendant in the Kona Class Actions.

           The Kona Farmers Actions allege that Kona defendants “wrongfully profited from the

  goodwill and reputation associated with the geographic region of Kona by passing off ordinary

  commodity coffee as ‘Kona’ coffee,” which injured Kona farmers by having excessive supply

  which drives prices down and by causing consumers to conclude that Kona coffee is “nothing

  special.”1 The Kona farmers further allege that Kona defendants, including Boyer’s, falsely

  designated “Kona” as the origin of the coffee, and “have injured the reputation of Kona and the

  farmers of authentic Kona coffee.”2 And that Kona defendants allegedly use “marketing and


  1
    ECF No. 25-1, p. 4 at ¶ 2. As used in this Order, unless stated otherwise, the page references are to the page
  numbers assigned to the document by the court’s CM/ECF system, found in the upper right-hand corner of the
  document.
  2
    ECF No. 25-1, p. 12 at ¶ 29.

                                                            2
Case 1:19-cv-02039-RM-NYW Document 47 Filed 04/07/21 USDC Colorado Page 3 of 21




  packaging that tell consumers they are buying packages of Kona coffee” when in fact the

  packages do not contain such coffee.3

          The Kona Consumers Action alleges defendants, including Boyer’s, wrongfully profited

  by coffee products “falsely labeled and advertised as originating from Kona” and took advantage

  of the goodwill and reputation associated with the Kona region.4

          As to Boyer’s specifically, the Kona Class Actions allege:

          •    That Boyer’s “falsely designates the geographic origin of its ‘Kona’ coffee products

               with the prominent placement of KONA on the packaging” or “misrepresents the

               geographic origin, quality and contents of its ‘Kona’ coffee products with the

               prominent placement of KONA on the front of the packaging. Boyer’s designs its

               packaging for its coffee products with the intent to deceive consumers as to the

               product’s origin, quality and contents.”

          •    That Boyer’s sells at least two different “Kona” coffee products. One is labeled “Café

               Kona” and the other is labeled “Kona Blend.”

          •    That the Boyer’s packaging is intended to mislead the consumer into believing that

               the product contains a significant amount of Kona coffee beans when the product

               actually contains little to no Kona coffee.

          The Kona Farmers Action raises one cause of action under the Lanham Act (15 U.S.C.

  § 1125(a)) for (1) false designation of origin, (2) false advertising, and (3) unfair competition.

  The Kona Consumers Action raises four claims for relief: (1) breach of express warranty under


  3
   ECF No. 25-1, p. 22 at ¶ 60.
  4
   ECF No. 25-2, pp. 3-4 at ¶¶ 2 (“falsely labeled and advertised”) & 3 (“deceptive labeling and marketing
  practices”).

                                                           3
Case 1:19-cv-02039-RM-NYW Document 47 Filed 04/07/21 USDC Colorado Page 4 of 21




  the Uniform Commercial Code §§ 2-313, 2-714 & 2-607; (2) breach of implied warranty under

  the Uniform Commercial Code §§ 2-314, 2-714 & 2-607; (3) common law fraud, fraudulent

  concealment, and intentional misrepresentations; and (4) quasi-contract/unjust

  enrichment/restitution.

           B. The Policies at Issue

           Travelers issued four commercial policies (“Commercial Policies”) and four umbrella

  policies (“Umbrella Policies”) (collectively, “Policies”) with Boyer’s and Defendant Luna

  Gourmet Coffee & Tea Company LLC (“Luna”) as Named Insureds (Luna and Boyer’s,

  collectively, “Defendants”). Luna owns or controls Boyer’s. Defendants are Colorado

  companies; the Policies were issued in Colorado.

           Defendants sought coverage for the Kona Class Actions under the Policies. The first

  Policies issued commenced with a policy period of February 1, 2016. As relevant here, the

  Policies include commercial general liability insurance for “personal injury” and “advertising

  injury,” subject to their terms and conditions. Specifically, the Commercial Policies’ Insuring

  Agreement provides: “We will pay those sums that the insured becomes legally obligated to pay

  as damages because of ‘personal and advertising injury’ to which this insurance applies.”5

  “Personal and advertising injury” is defined as “personal injury” or “advertising injury.”6

           The Policies contain a number of exclusions, including, as relevant here, the following:

           •   “Knowing Violation Of Rights Of Another”: Bars coverage for “personal injury” or
               “advertising injury” “caused by or at the direction of the insured with the knowledge
               that the act would violate the rights of another and would inflict” personal or
               advertising injury.7

  5
    ECF No. 25-3, p. 111, ¶ 1(a).
  6
    ECF No. 25-3, p. 125, ¶ A.
  7
    ECF No. 25-3, p. 111, ¶ 2(b).

                                                    4
Case 1:19-cv-02039-RM-NYW Document 47 Filed 04/07/21 USDC Colorado Page 5 of 21




           •   Material Published With Knowledge Of Falsity: Bars coverage for “‘personal injury’
               or ‘advertising injury’ arising out of oral or written publication, including publication
               by electronic means, of material, if done by or at the direction of the insured with
               knowledge of its falsity.”8

           •   “Quality Or Performance Of Goods – Failure To Conform To Statements”: Bars
               coverage for “advertising injury” “arising out of the failure of goods, products or
               services to conform with any statement of quality or performance made in your
               ‘advertisement’.”9

           •   “Infringement Of Copyright, Patent, Trademark, Or Trade Secret”: Bars coverage for
               “personal injury” or “advertising injury” “arising out of any actual or alleged
               infringement or violation of any of the following rights or laws, or any other
               ‘personal injury’ or ‘advertising injury’ alleged in any claim or ‘suit’ that also alleges
               any such infringement or violation: (1) Copyright; (2) Patent; (3) Trade dress; (4)
               Trade name; (5) Trademark; (6) Trade secret; or (7) Other intellectual property rights
               or laws.”

               This exclusion does not apply to (i.e., the exceptions to this exclusion are):
                  o “Advertising injury” “arising out of any actual or alleged infringement or
                      violation of another’s copyright, ‘title’ or ‘slogan’ in your ‘advertisement’; or

                    o Any other “personal injury” or “advertising injury” “alleged in any claim or
                      ‘suit’ that also alleges any such infringement or violation of another’s
                      copyright, ‘title’ or ‘slogan’ in your ‘advertisement’.”10

  The Commercial Policies also contain definitions of “advertising injury”; “personal injury”;

  “advertisement”; and “slogan.”11 The parties apparently agree that coverage is either provided

  under all or none of the Policies.

           C. The Lawsuit Before this Court

           Travelers filed this action seeking a determination that it has no duty to defend or

  indemnify after Defendants sought coverage under the Policies for the Kona Class Actions.


  8
    ECF No. 25-3, p. 126, ¶ D(1)(b).
  9
    ECF No. 25-3, p. 126, ¶ D(4).
  10
     ECF No. 25-3, p. 126, ¶ D(6).
  11
     ECF No. 25-3, p. 125, ¶ A; p. 127, ¶ G; p. 128, ¶ G; p. 118, ¶ V(1).

                                                             5
Case 1:19-cv-02039-RM-NYW Document 47 Filed 04/07/21 USDC Colorado Page 6 of 21




  Boyer’s filed a counterclaim against Defendant Travelers Indemnity Company of America12 for

  breach of contract, alleging Travelers Indemnity’s denial of coverage and refusal to provide

  Boyer’s a defense in the Kona Farmers Action is a breach of a 2019 policy. The parties have

  filed cross-motions for summary judgment asking for a resolution of Travelers’ request for

  declaratory judgment. After the filing of the motions, the Kona Consumers Action was

  voluntarily dismissed. In addition, the parties have recently advised there is an impending

  settlement in the Kona Farmers Action. Thus, the parties are awaiting a decision from this Court

  on the outstanding cross-motions.

        II.      LEGAL STANDARD

              A. Summary Judgment

              Summary judgment is appropriate only if there is no genuine dispute of material fact and

  the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp.

  v. Catrett, 477 U.S. 317, 322 (1986); Gutteridge v. Oklahoma, 878 F.3d 1233, 1238 (10th Cir.

  2018). “The mere existence of some alleged factual dispute between the parties will not defeat an

  otherwise properly supported motion for summary judgment; the requirement is that there be no

  genuine issue of material fact.” Scott v. Harris, 550 U.S. 372, 380 (2007) (citation omitted).

  Whether there is a genuine dispute as to a material fact depends upon whether the evidence

  presents a sufficient disagreement to require submission to a jury or is so one-sided that one

  party must prevail as a matter of law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52

  (1986); Stone v. Autoliv ASP, Inc., 210 F.3d 1132, 1136 (10th Cir. 2000). A fact is “material” if it

  pertains to an element of a claim or defense; a factual dispute is “genuine” if the evidence is so


  12
       ECF No. 26.

                                                      6
Case 1:19-cv-02039-RM-NYW Document 47 Filed 04/07/21 USDC Colorado Page 7 of 21




  contradictory that if the matter went to trial, a reasonable jury could return a verdict for either

  party. Anderson, 477 U.S. at 248.

             When the court is presented with cross-motions for summary judgment, it “must view

  each motion separately, in the light most favorable to the non-moving party, and draw all

  reasonable inferences in that party’s favor.” United States v. Supreme Court of New Mexico, 839

  F.3d 888, 906-07 (10th Cir. 2016) (citations and quotations marks omitted). “‘Cross motions for

  summary judgment are to be treated separately; the denial of one does not require the grant of

  another.’” Christian Heritage Academy v. Oklahoma Secondary School Activities Ass’n, 483

  F.3d 1025, 1030 (10th Cir. 2007) (quoting Buell Cabinet Co. v. Sudduth, 608 F.2d 431, 433 (10th

  Cir. 1979)).

             B. Duty to Defend and Indemnify13

             Whether there exists “a duty to defend against a particular claim is a question of law.”

  Apartment Inv. & Mgmt. Co. v. Nutmeg Ins. Co., 593 F.3d 1188, 1193 (10th Cir. 2010)

  (“AIMCO”) (applying Colorado law). “The Colorado Supreme Court has ‘consistently held that

  an insurer’s duty to defend arises solely from the complaint in the underlying action.’” United

  Fire & Cas. Co. v. Boulder Plaza Residential, LLC, 633 F.3d 951, 960 (10th Cir. 2011). In

  determining whether a duty to defend exists, Colorado applies the so-called “complaint rule.”

  That rule “‘operates to cast a broad net, such that when the underlying complaint alleges any

  facts or claims that might fall within the ambit of the policy, the insurer must tender a defense.”

  Chavez v. Arizona Auto. Ins. Co., 947 F.3d 642, 646 (10th Cir. 2020) (first italics in original,

  second italics added) (quoting Cyprus Amax Minerals Co. v. Lexington Ins. Co., 74 P.3d 294,


  13
       The parties rely almost exclusively on Colorado law.

                                                              7
Case 1:19-cv-02039-RM-NYW Document 47 Filed 04/07/21 USDC Colorado Page 8 of 21




  301 (Colo. 2003)); see also Thompson v. Md. Cas. Co., 84 P.3d 496, 502 (Colo. 2004). “Where

  general language in an insurance contract is undefined or is otherwise ambiguous, [courts]

  construe it against the insurer and interpret it according to its plain and ordinary meaning.”

  Thompson, 84 P.3d at 502. This meaning can be ascertained by considering definitions in

  dictionaries and case law. Id. at 502, 507.

         Defendants, as insureds, bear the initial burden of proving the Kona Class Actions fall

  within the Policies’ insuring agreements. See Rodriguez By & Through Rodriguez v. Safeco Ins.

  Co. of Am., 821 P.2d 849, 853 (Colo. App. 1991). “Coverage provisions in an insurance contract

  are to be liberally construed in favor of the insured to provide the broadest possible coverage.”

  AIMCO, 593 F.3d at 1197 (quotation marks and citation omitted).

         If Defendants meet this burden, Travelers, as the insurer, bears the burden of proving that

  any exclusions apply. Cotter Corp. v. Am. Empire Surplus Lines Ins. Co., 90 P.3d 814, 829

  (Colo. 2004); see also Gerald H. Phipps, Inc. v. Travelers Prop. Cas. Co. of Am., 679 F. App’x

  705, 708 (10th Cir. 2017). An insurer must establish “‘that the allegations in the complaint are

  solely and entirely within the exclusions in the insurance policy.’” AIMCO, 593 F.3d at 1197

  (quoting Cotter, 90 P.3d at 829). Travelers bears a heavy burden here. Thompson, 84 P.3d at 502.

         If Travelers shows an exclusion applies, Defendants then bear the burden of proof with

  respect to any claimed exception to an applicable exclusion. See Leprino Foods Co. v. Factory

  Mut. Ins. Co., 453 F.3d 1281, 1287 (10th Cir. 2006) (acknowledging shifting burdens under

  Colorado law).




                                                   8
Case 1:19-cv-02039-RM-NYW Document 47 Filed 04/07/21 USDC Colorado Page 9 of 21




         III.      DISCUSSION

                A. Ripeness and the Kona Consumers Action

                In a footnote, Boyer’s argues that because the Kona Consumers Action was voluntarily

  dismissed without prejudice, coverage for that dispute is not ripe and Boyer’s does not seek

  summary judgment on Travelers’ duty to defend in that dismissed action.14 Travelers counters

  the issue is ripe because it has not amended its complaint and there is still a live dispute over the

  duty to defend as to litigation costs incurred by Defendants in the dismissed action. The Court

  agrees. Based on the relief which Travelers seeks, there is still a justiciable controversy as to

  coverage for Defendants’ costs incurred in the now dismissed Kona Consumers Action. That

  Defendants do not file a cross-motion on the issue does not support a contrary conclusion.

  Accordingly, the Court will address the issues as to the Kona Class Actions.

                B. Evidence Outside the Four Corners of the Complaint

                The Policies contain an exclusion for “Material Published Prior to Policy Period.”15

  Travelers contends the Court can and should consider extrinsic evidence by taking judicial notice

  of information it retrieved from the internet and find that this exclusion applies and bars

  coverage for the Kona Class Actions. Boyer’s counters with a number of arguments, one of

  which the Court finds persuasive – that the Court may not consider such documents in this case

  to determine Travelers’ duty to defend.

                Colorado’s complaint rule focuses its inquiry on the complaint itself; therefore, this Court

  should “‘base the determination of an insurer’s duty to defend on the allegations contained in the



  14
       ECF No. 30, p. 2 n.4.
  15
       ECF No. 36, ¶ 18; ECF No. 25-3, p. 126, ¶ D(2).

                                                         9
Case 1:19-cv-02039-RM-NYW Document 47 Filed 04/07/21 USDC Colorado Page 10 of 21




   underlying complaint,’ to the exclusion of allegations made elsewhere.” Chavez, 947 F.3d at 646

   (quoting Cotter, 90 P.3d at 829). In addition, the Colorado Supreme Court has “held that an

   insured cannot rely on extrinsic evidence to show that a duty to defend exists.” Id. (citing

   Compass Ins. Co. v. City of Littleton, 984 P.2d 606, 615-16 (Colo. 1999)). While the Colorado

   courts have not yet made any exception to the complaint rule, the Tenth Circuit has applied a

   modified version of the complaint rule on two occasions.

          The Tenth Circuit first did so in Pompa v. Am. Fam. Mut. Ins. Co., 520 F.3d 1139 (10th

   Cir. 2008), recognizing an “exception” where “an indisputable fact that is not an element of

   either the cause of action or a defense in the underlying litigation can be used to deny the duty to

   defend.” In Pompa, the indisputable fact was that the insured, who was sued by his victim’s

   family for wrongful death, had pleaded guilty to murder. On the second occasion, in AIMCO,

   supra, the Tenth Circuit concluded the complaint rule “would allow an insurer to consider facts it

   knows from parallel judicial proceeding in determining coverage.” Chavez, 947 F.3d at 646.

          None of those scenarios are present here. Travelers’ evidence consists of information

   from websites, of which it requests the Court to take judicial notice. The cases Travelers rely on

   are inapposite – none involve or implicate the complaint rule. And, while it is certainly true that

   courts may take judicial notice of certain matters on motions for summary judgment, the Court

   finds it may not do so under the complaint rule. To do so would turn the complaint rule on its

   head. Taking heed from the Tenth Circuit to “be wary of making an exception,” as the Colorado

   courts have neither recognized nor ratified the two “narrow” exceptions the Tenth Circuit has

   carved, the Court declines Travelers’ invitation to expand the exception further. Chavez, 947

   F.3d at 648; see also, e.g., KF 103-CV, LLC v. Am. Fam. Mut. Ins. Co., 630 F. App’x 826, 829-


                                                    10
Case 1:19-cv-02039-RM-NYW Document 47 Filed 04/07/21 USDC Colorado Page 11 of 21




   30 (10th Cir. 2015) (refusing to apply any exception beyond those recognized in Pompa and

   AIMCO to allow consideration of rulings in underlying action).16 Thus, the complaint rule

   applies and the information from the websites will not be considered. Therefore, it follows

   Travelers fail to show this exclusion applies.

            C. The Insuring Agreement – “Personal Injury” or “Advertising Injury”

            Travelers contends the Kona Class Actions do not allege personal or advertising injury as

   defined by the Policies. Boyer’s argues otherwise. The Court examines each type of “injury’ to

   evaluate if the Insuring Agreement triggers a duty to defend.

                1. Disparagement of people or products

            The Insuring Agreement provides Travelers “will pay those sums that the insured

   becomes legal obligated to pay as damages” because of “personal injury” or “advertising injury.”

   “Advertising injury” includes:

            a. [] injury, other than “personal injury”, caused by one or more of the following
            offenses:
              (1) Oral or written publication, including publication by electronic means, of
                   material in your “advertisement” that slanders or libels a person or
                   organization or disparages a person’s or organization’s goods, products or
                   services, provided that the claim is made or the “suit” is brought by a person
                   or organization that claims to have been slandered or libeled, or that claims
                   to have had its goods, products or services disparaged;…

   (ECF No. 25-3, p. 127 (italics added).) Similarly, “personal injury” includes:

            a. [] injury, other than “advertising injury”, caused by one or more of the
            following offenses:
                                                      ***




   16
      The Court notes the Pompa Court relied, in part, on footnotes in Cotter and Constitutional Assocs. v. N.H. Ins.
   Co., 930 P.2d 556, 563 n.10 (Colo. 1996) where the Colorado Supreme Court left for another day whether
   allegations framed to trigger coverage creates a duty to defend. Such facts are not implicated here.

                                                            11
Case 1:19-cv-02039-RM-NYW Document 47 Filed 04/07/21 USDC Colorado Page 12 of 21




                (4) Oral or written publication, including publication by electronic means, of
                    material that slanders or libels a person or organization or disparages a
                    person’s or organization’s goods, products or services, provided that the
                    claim is made or the “suit” is brought by a person or organization that
                    claims to have been slandered or libeled, or that claims to have had its
                    goods, products or services disparaged;…

   (ECF No. 25-3, p. 128.) (Offenses (1) and (4) above, collectively, “Disparagement Offenses.”)

              Thus, to fall within “advertising injury,” the Kona plaintiffs must allege an offense where

   (1) Boyer’s published material in its “advertisement” (2) that disparages the Kona plaintiffs’

   goods or products. To fall within “personal injury,” Kona plaintiffs must allege an offense where

   (1) Boyer’s published material (2) that disparages the Kona plaintiffs’ goods or products.

   Travelers essentially raises three arguments as to why coverage is not triggered under the

   Disparagement Offenses. The Court examines them in turn.

              “Advertisement.” As to “advertising injury,” “advertisement” is defined in the Policies as

   “a notice that is broadcast or published to the general public or specific market segments about

   your goods, products or services for the purpose of attracting customers or supporters.”17

   Travelers contends the Kona Class Actions concern a term on a product label or package, which

   is not an advertisement. Boyer’s counters the Kona Farmers Action alleges Boyer’s “use

   marketing and packaging that tell consumers they are buying packages of Kona coffee” and

   “sells its coffee products …through its online store at wwww.boyerscoffee.com.” And, further,

   that Kona farmers seek injunctive relief to preclude Kona defendants, including Boyer’s, “from

   marketing, selling, or distributing any coffee products labeled Kona.”18




   17
        ECF No. 25-3, p. 118.
   18
        ECF No. 25-1, ¶¶ 4, 13, 25.

                                                      12
Case 1:19-cv-02039-RM-NYW Document 47 Filed 04/07/21 USDC Colorado Page 13 of 21




           In examining the allegations and the Policies’ provisions the Court is mindful that the

   duty to defend exists if the complaint “alleges any facts that might fall within the coverage of the

   policy, even if allegations only potentially or arguably fall within the policy’s coverage.”

   Thompson, 84 P.3d at 502 (quotation marks and citation omitted, italics added). And, here, while

   the Kona Class Actions clearly focus on the labeling and packaging of the coffee products there

   are undeniably some allegations that Boyer’s also used marketing and advertising to tell

   consumers the packages contain coffee from Kona. In fact, the Kona Class Actions can be read to

   have made a distinction between labeling and marketing. For example, in the Kona Consumers

   Action, the allegations are “deceptive labeling and marketing” as against manufacturers of the

   product but selling “fraudulently labeled” products as against sellers of the products.

   Accordingly, the Court does not find that all the alleged wrongdoing focuses “exclusively on

   product packaging” as Travelers argues.19 Instead, the Court finds the allegations concerning

   Boyer’s actions, coupled with the requested relief, could arguably fall within the definition of

   “advertisement.”

           Disparagement – Implied. Travelers argues that the Kona Class Actions have not alleged

   the elements of the tort of disparagement because there are no false statements or

   misrepresentations about the Kona plaintiffs or their products that is derogatory. And, further,

   Travelers assert, even if this Court ignores the legal elements of disparagement and applies the

   plain and ordinary meaning of the term “disparagement” found in dictionaries, Boyer’s use of the

   term “Kona” does not disparage farmers that grow or consumers that purchased “Kona” coffee or



   19
     Thus, the Court does not reach whether the labeling and packaging on a product can or cannot also constitute
   “advertisement.”

                                                           13
Case 1:19-cv-02039-RM-NYW Document 47 Filed 04/07/21 USDC Colorado Page 14 of 21




   make derogatory comparisons of any kind. Finally, Travelers assert any argument by Boyer’s of

   implied disparagement fails because it requires a harmful statement about another’s – here, Kona

   plaintiffs’ – products and there are no such allegations in the Kona Class Actions.

          Boyer’s counters that is not so. Boyer’s asserts that, based on the plain meaning of the

   word “disparages,” the Kona farmers allege that Boyer’s depreciated the Kona farmers’ products

   by indirect means and sufficiently allege the elements of the tort of disparagement.

          Under Thompson, which the parties rely upon, the elements of a claim for disparagement

   consists of: “(1) a false statement; (2) published to a third party; (3) derogatory to the plaintiff’s

   title to his property or its quality, to his business in general or to some element of his personal

   affairs; (4) through which defendant intended to cause harm to the plaintiff’s pecuniary interest

   or either recognized or should have recognized that it was likely to do so; (5) malice; and (6)

   special damages.” 84 P.3d at 507. Similarly, under the law of the state of Washington, the

   elements of a claim for product disparagement are “(1) a false statement; (2) that impugns the

   quality or integrity of plaintiff’s goods or services; and (3) special damages in the form of lost

   profits from the loss of specific sale(s) to a specifically identified purchaser that would have

   occurred but for that purchaser hearing the false statement and declining to engage in that

   purchase.” Microsoft Corp. v. Zurich Am. Ins. Co., No. C00-521P, 2001 WL 765871, at *6

   (W.D. Wash. July 2, 2001). As for the second element, the injured party “must establish that the

   disparaging communication was personally directed to his or her product.” Microsoft Corp.,

   2001 WL 765871, at *6. See Auvil v. 60 Minutes, 800 F. Supp. 928, 933 (E.D. Wash. 1992)

   (under the First Amendment, the injured party must demonstrate the disparaging communication

   “pertains directly to a particular individual or product whose identity can be ascertained from the


                                                     14
Case 1:19-cv-02039-RM-NYW Document 47 Filed 04/07/21 USDC Colorado Page 15 of 21




   text (and context) of the publication”). Whether such elements are met depends on whether

   Boyer’s theory of implied disparagement as to the Kona Farmers Action is within the meaning of

   the word “disparages” in the Policies and the elements of the tort. The Court agrees with

   Travelers that it does not.

          The parties have cited to a number of cases reaching differing conclusions, none of which

   are controlling. For example, Defendants rely on Armament Sys. & Procs., Inc. v. Northland

   Fishing Tackle, Inc., No. 01-C-1122, 2006 WL 2519225 (E.D. Wis. Aug. 28, 2006), but the

   Armament court was interpreting polices which cover “advertising injury” arising out of

   “misappropriation of advertising ideas or style of doing business” which are not found in the

   Policies. In Natural Organics, Inc. v. OneBeacon Amer. Ins. Co., 102 A.D.3d 756, 959 N.Y.S.2d

   204 (2013), that court found implied disparagement involving a publication which impliedly

   compared competitors’ products; the case did not involve an insured allegedly making false

   statements about its own products. And California apparently recognizes a cause of action for

   disparagement by implication. E.piphany, Inc. v. St. Paul Fire & Marine Ins. Co., 590 F. Supp.

   2d 1244, 1252 (N.D. Cal. 2008) (“Precedent does suggest, however, that disparagement by

   implication is actionable under California law.”). Nonetheless, after extensive review, the Court

   agrees that implied disparagement is insufficient.

          A review of the elements of a claim for disparagement and the Policies’ language shows

   this claim requires the disparagement to be directed at Kona farmers’ goods or products. But,

   Boyer’s publication of “Kona” coffee does not disparage Kona farmers or, for that matter, Kona

   consumers. Instead, the Court finds Boyer’s alleged false statement that its products contain

   Kona coffee which allegedly impugns or is derogatory to coffee from the Kona District, which


                                                   15
Case 1:19-cv-02039-RM-NYW Document 47 Filed 04/07/21 USDC Colorado Page 16 of 21




   then allegedly impugns Kona farmers’ products or goods because they are made from Kona

   coffee is too remote to constitute disparagement within the meaning of the Policies or the

   element of the claim under Colorado or Washington law. In other words, the Court finds that the

   implied disparagement Defendants rely upon does not fall within the Disparagement Offenses at

   issue here.

              Kona consumers were not disparaged. The Disparagement Offenses also require that the

   claim be “brought by a person or organization that claims to have been slandered or libeled, or

   that claims to have had its goods, products or services disparaged.” Travelers contends that the

   Kona consumers do not sell “Kona” coffee; therefore, for this additional reason, no duty to

   defend is triggered for the Kona Consumers Action. The Court agrees. The Kona consumers do

   not allege they have been disparaged nor do not allege that any of their goods, products, or

   services have been disparaged by Boyer’s alleged conduct.

              In summary, the allegations of the Kona Class Actions fail to fall within the Policies’

   coverage for Disparagement Offenses.

                  2. Infringement of Kona Farmers’ “Slogan”20

              “Advertising injury” also covers:

              a. [] injury, other than “personal injury”, caused by one or more of the following
                 offenses:
                                                           ***
                 (3) Infringement of copyright, “title” or “slogan” in your “advertisement”,
                      provided that the claim is made or the “suit” is brought by a person or
                      organization that claims ownership of such copyright, “title” or “slogan”.

   (ECF No. 25-1, p. 127.) “Slogan” is defined in the Policies as “a phrase that others use for the



   20
        There has been no contention here, nor could there be, of any infringement of Kona consumers’ “slogan.”

                                                             16
Case 1:19-cv-02039-RM-NYW Document 47 Filed 04/07/21 USDC Colorado Page 17 of 21




   purpose of attracting attention in their advertising” that “[d]oes not include a phrase used as, or

   in, the name of: (1) Any person or organization, other than you; or (2) Any business, or any of

   the premises, goods, products, services or work, of any person or organization, other than you.”21

   In other words, a “slogan” is a “phrase” others use to attract attention to their advertising which

   is not used as or in the name of a product other than Boyer’s product. And, coverage will be

   afforded under this offense, if the Kona Farmers Actions involves a claim that Boyer’s infringed

   Kona farmers’ slogan. Travelers essentially raises three arguments here, which the Court

   addresses in turn.

              First, Travelers argues that a “slogan,” as a phrase, cannot consist of a single word – here,

   Kona. Defendants argue a slogan can consists of a single word, such as “Priceless.” Defendants

   also contend that Kona plaintiffs complain about more than the use of the word “Kona” as the

   allegations also complain of Boyer’s use of “Café Kona” and “Kona Blend.” The Court agrees,

   in part, with Defendants on this argument.

              The word “phrase” is not defined. A “phrase” is defined in Merriam-Webster to include

   “a brief expression,” “word,” and “a word or group of words forming a syntactic constituent with

   a single grammatical function.” Merriam-Webster, https://www.merriam-webster.com/dictionary

   /phrase (last visited April 7, 2021). And, in the context of this definition, it can be a single word,

   just as “Priceless” is associated with Mastercard® . Thus, the Court agrees with Defendants that a

   single word can be a “phrase.” The Court does not agree, however, that “Kona Blend” and “Café

   Kona” are “phrases” at issue. The Kona Class Actions complain of the use of “Kona” in “Kona




   21
        ECF No. 25-1, p. 128.

                                                       17
Case 1:19-cv-02039-RM-NYW Document 47 Filed 04/07/21 USDC Colorado Page 18 of 21




   Blend” and “Café Kona,” not to these phrases themselves.22 (See, e.g., ECF No. 25-1, ¶ 136

   (seeking injunction to restrain Kona defendants “from using the name ‘Kona’”); ¶ 139 (seeking

   injunction to enjoin Kona defendants “from using the term ‘Kona’”).)

              Next, Travelers argues “Kona” is used in the name of the Kona coffee products and, by

   definition, a slogan does not cover phrases used in another company’s products. But, as

   Defendants argue, there are Kona farmers who do not use “Kona” in their product names, such as

   “Rancho Aloha.” Accordingly, the Court also agrees with Defendants here.

              Finally, Travelers contends slogans are catchy stand-alone phrases or mottos, not brand

   names or product descriptions, relying on Laney Chiropractic & Sports Therapy, P.A. v.

   Nationwide Mut. Ins. Co., 866 F.3d 254 (5th Cir. 2017). And, relatedly, Travelers contends that

   neither “Kona” nor “Kona Coffee” or “Kona Café” are “used to attract attention” in advertising.

   Defendants contend reliance on Laney is misplaced because the policy there did not define

   “slogan” while the Policies here do and that “there is no doubt” these words are used to attract

   attention in advertising. Alternatively, Defendants contend that because “slogan” as applied to

   the facts of this case is reasonably subject to dispute, it is ambiguous and therefore should be

   construed in favor of coverage. On this argument, the Court does not rely on Laney but

   nonetheless agrees with Travelers.

              A review of the allegations in the Kona Farmers Action complaints shows the Kona

   farmers used these words, “Kona,” “Kona Coffee,” and “Café Kona,”23 to describe the products

   or brand names used by Boyer’s, not as “a phrase that others use [here, Kona farmers] for the



   22
        See ECF No. 25-1, ¶¶ 88-93 (allegations complaining of the use of the word “Kona” on Boyer’s packaging).
   23
        Even assuming, arguendo, that “Café Kona” and “Kona Coffee” are “phrases” at issue.

                                                            18
Case 1:19-cv-02039-RM-NYW Document 47 Filed 04/07/21 USDC Colorado Page 19 of 21




   purpose of attracting attention to their advertisement.” The Kona farmers allegations did not

   recognize these words as a “slogan” – as an advertising tagline – in their complaint. Instead,

   Kona farmers are seeking to protect the use of “Kona” as the source identifier – the Kona District

   – of their coffee.

              Finally, contrary to Defendants’ argument, the Court does not find “slogan” to be

   ambiguous. “A policy provision is ambiguous if it is reasonably susceptible on its face to more

   than one interpretation.” Farmers Ins. Exch. v. Anderson, 260 P.3d 68, 83 (Colo. App. 2010).

   The provision is not ambiguous simply because the parties disagree as to how it applies to the

   allegations of the complaint. Accordingly, the Court finds no coverage is afforded under the

   Insuring Agreement at issue.

              D. Exclusions

              In light of the Court’s determination that the Kona Class Actions do not fall within the

   Policies’ Insuring Agreement, the Court need not consider if any of the other exclusions apply.24

              E. Duty to Indemnify

              Based on the foregoing, the Court finds there is no duty to defend. Defendants argue that

   the issue of whether Travelers has a duty to indemnify is not ripe, citing to Columbian Fin. Corp.

   v. BancInsure, Inc., 650 F.3d 1372, 1380 (10th Cir. 2011). Defendants do not explain how that

   case applies here and the Court finds it does not. Instead, the Court follows the general rule,

   applicable here, that where there is no duty to defend, there is no duty to indemnify. United Fire

   & Cas. Co., 633 F.3d at 961 (“The Colorado Supreme Court has repeatedly held that ‘[w]here

   there is no duty to defend, it follows that there can be no duty to indemnify.’” (brackets in


   24
        The Court did address the “Material Published Prior to Policy Period” exclusion above.

                                                              19
Case 1:19-cv-02039-RM-NYW Document 47 Filed 04/07/21 USDC Colorado Page 20 of 21




   original) (quoting Compass Ins. Co., 984 P.2d at 621)).

            F. Summary Judgment on Boyer’s Counterclaim

            As stated, the parties filed cross-motions on Travelers’ claim for declaratory relief. They

   did not address Boyer’s counterclaim for breach of contract. But, of course, where Travelers has

   no duty to defend or indemnify under the Policies, it follows that Travelers did not breach the

   2019 policy. Accordingly, pursuant to Fed. R. Civ. P. 56(f), the Court hereby gives notice to

   Boyer’s that it finds summary judgment to Travelers on this counterclaim is appropriate.

   Accordingly, Defendant Boyer’s may file any response to the Court’s finding as set forth below.

   Johnson v. Weld Cty., Colo., 594 F.3d 1202, 1214 (10th Cir. 2010) (a district court may grant

   summary judgment sua sponte if “the losing party was on notice that [it] had to come forward

   with all of [its] evidence” (quotation marks and citation omitted)).

      IV.      CONCLUSION

            Based on the foregoing, the Court ORDERS as follows:

            (1) That Travelers Motion for Summary Judgment (ECF No. 24) is GRANTED and

               Travelers has no duty to defend or indemnify the Kona Consumers Action and the

               Kona Farmers Action under the Policies;

            (2) That Defendants’ Cross-Motion for Summary Judgment (ECF No. 30) is DENIED;

               and

            (3) That, on or before April 28, 2021, Defendant Boyer’s may file its response to the

               Court’s notice that, pursuant to Fed. R. Civ. P. 56(f)(3), summary judgment should be




                                                     20
Case 1:19-cv-02039-RM-NYW Document 47 Filed 04/07/21 USDC Colorado Page 21 of 21




           entered in favor of Travelers on Boyer’s counterclaim for breach of contract.

        DATED this 7th day of April, 2021.

                                                    BY THE COURT:



                                                    ____________________________________
                                                    RAYMOND P. MOORE
                                                    United States District Judge




                                               21
